DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-22 are pending in the application.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but in most cases they are not persuasive.
In arguments concerning claim 1, applicant claims that the rejection relies on two assumptions: (1) that it is impossible for a driver to utter anything but a “command” and (2) the only possible command is a command to change a vehicle operating mode.  However, this is a misinterpretation of §102. It is not necessary for all driver utterances to be a command but that simply one of the possible driver utterances be a command.  Similarly, it is not necessary for all commands to change operating modes, simply that one of the possible commands to be that of changing operating modes. 
Applicant also argues that the utterance referred to in step 220 is a voice command “acknowledging the change” and therefore cannot be a voice command “indicating a desire to change operation of the vehicle from the first mode to the second mode.”  However, if paragraphs [0056]-[0057] of Gulash are read, it will be seen that “an operational mode transition event” is considered to have occurred (i.e., is already in the past) when a particular mismatch in data occurs, but before the actual mode change.  Note that the description of step 220 is given as “Responsive to Determining that an Operational Mode Transition Event has Occurred, Collecting an Audial Sample from a Vehicle Driver”
As for claim 2, Applicant claims that parsing is not contained within step 220. This is true. However, when referencing the prior art, Examiner stated not just a figure but also paragraph [0063] which contains an explanation of matching audio samples and identifying an instruction, which is to be interpreted as parsing.
(2) Applicant argues that an attempt to match an audial sample with a stored sample is not “parsing”.  However, under a broadest reasonable interpretation, comparing an audial sample with a stored sample, then drawing conclusions from the degree of overlap can be considered “parsing”; that is, drawing meaning from the content. For instance, being able to map the utterance of “turn right” upon a stored sample of someone saying “turn right”, if similar enough, may be used to trigger an instruction to the vehicle to turn right.  Applicant only mentions parsing once in the specification: “The voice control system 100 can determine the intent of a voice command by parsing the speech utterances and using automatic speech recognition or natural language processing to determine driver intent” (pg. 8, lines 25-27.)  If Applicant wishes for such an interpretation of the term “parsing” in the claim that includes automatic speech recognition and/or natural language processing, such a definition should be added to the claims including “parsing”.
Applicant also claims that any decision to switch modes is not in response to the voice command, because the exact same words could either result in a mode change or not result in a mode change depending on how the words were uttered.  However, this is a question of efficiency, not one of whether or not this is mode switching due to a voice command.  Historically, the initial mechanism by which voice commands were “recognized” by a computer were indeed direct audial comparison. If the Applicant wishes that the efficiency of the parsing/voice recognition process be such that all possible pronunciations of a particular command be understood in the system, this requirement needs to be supported in the specification and made explicit in the claim. 
In the applicant’s arguments concerning claim 3, Applicant  states that “a condition comprising a time for switching modes” is not satisfied by the audial signal being presented to a human driver to take an action within a predetermined amount of time. This is correct.  However,  “a condition comprising a time for switching modes” is satisfied by US 2012/0316699 Al (Filev).
The same argument of “parsing” for claim 4 holds as for claim 1. 
The same arguments hold for claim 5 as for claim 1.
Claim 7: The Applicant argues that a passenger could conceivably provide the audial sample.  This is true.  However, claim 7 can be rejected under US 20210139036 (Kim) in light of US 2019/00940 (Oh et al.).
Claim 8: The Applicant argues that the texts at ¶16, ¶46, ¶48, ¶51, and ¶65 do not combine together to show “using information captured by a camera configured to monitor an interior of the vehicle about the driver to determine a manner of informing the driver that operation of the vehicle in the second mode is possible.” The argument is as follows: 
“to determine a manner of informing the driver that operation of the vehicle in the second mode is possible” can be expanded to mean “to determine a manner of informing the driver information related to driving.” This could be the use of a HUD, or determining which display the driver’s gaze is closest to, or other changes within the vehicle to make the driver more  likely to pay attention to the message. 
Internal cameras within the vehicle are mentioned in [0048]: "In one or more arrangements, one or more of the cameras can be located, oriented, positioned, configured, operable, and/or arranged to capture visual data from at least a portion of the interior of the vehicle 100 (e.g., a vehicle occupant area). For instance, one or more of the cameras can be located, oriented, positioned, configured, operable, and/or arranged to capture visual data of a vehicle driver or other vehicle occupant." Internal cameras within the vehicle to determine physiological data are mentioned in [0064]: "The physiological sensor (s) 143 can include a suitable camera (e.g., any of the cameras described above in connection with the sensor system 125), scanner, sensor, other hardware and/or software for retinal, iris, facial, palm, fingerprint, voice, and/or other biometric recognition.”
Information captured by the internal cameras used to determine the state of the driver: an example of physiological characteristics of the driver are mentioned in [0031]: "As another example, the physiological characteristics can be whether the person's eyes are open or closed. Closed eyes can indicate that the person is sleeping or is not attentive, and, therefore, the driver is not ready for a change in the operational mode of the vehicle 100."[0065].
Reaction by the system: [0091] "Arrangements described herein can also improve safety by taking appropriate safety measures if it is determined that a driver is not ready to provide an increased level of manual involvement in the operation of the vehicle."
Mention as to what the appropriate safety measures can be are given in [0016]: “The vehicle 100 can have a special operational mode. "Special operational mode" means that the navigation and/or maneuvering of the vehicle can be controlled by one or more computing systems to implement one or more default driving maneuvers, one or more safety maneuvers, and/or one or more other actions…In one or more arrangements, the special operational mode can include taking one or more actions to gain or focus a driver's attention. For instance, in one or more arrangements, the action can be reducing the radio volume or turning the radio off..”  This can be interpreted as “a manner of informing the driver that operation of the vehicle in the second mode is possible” if the system decides that due to the driver’s lack of attention or sleepiness actions need to be carried out to gain or focus the driver’s attention.
Claim 14: 
The same argument for “a voice command” holds as for claim 1.  
The Applicant states that “the voice command to determine an operational change is desired” is not the same as “Determining Whether a Driver is Ready or Non-Ready to Provide the Greater Degree of Manual Involvement for the Second Operational Mode Based on the Collected Audial Sample.”  This is on the surface true.  However, it is hard to believe that a process involving a step of an assertion by the driver that he/she is “ready to change over” followed by a step involving a changeover is not considered to involve some form of assent to the proposed action.  The step could conceivably be set up involving a) an assent to being ready to change over, followed by b) indication of a wish to change over, and then c) a changeover.  However, it is hard to think of a situation where a “YES” at step a would not be followed by a “YES” at step b and continuous demands by the system of the driver to specifically assent to both steps is likely to lead to fatigue and a sense of frustration. Therefore, it would be obvious to one of ordinary skill in the art to fuse the first two steps together, regardless of whether the step is labelled as a Readiness-to-change-over step or a Desire-to-change-over step. Furthermore, individuals do not indicate that they are “ready to carry out an action”, knowing that the system will automatically carry out the action, without including an intrinsic assent to said action. 
Claim 16:  The same arguments hold as for claim 1.
Claim 17: The voice control system being configured to determine that the operational change is conditioned on an occurrence of an event or time:  the event could be the receipt of a voice signal after being informed that an operational mode transition event has occurred. If the applicant wishes that the voice control system receives a conditional request from the driver such as “change over after we turn the next corner” or “change over 10 minutes later”, then this receipt of a conditional request from the driver needs to be included in the claim.
Claim 18: in Gulash, the occurrence of “an operational mode transition event”  acts as a trigger event [See 0056 for examples], followed by a vocal check with the driver to see if the driver is ready to/assents to the changeover. The claim analysis has been rewritten so that the rejection depends on Kim, where the trigger event for causing the operational change is receiving an assent to the question as to whether to change or not.
Claim 19: Applicant claims that “a vehicle control system” that is “configured to identify a plurality of routes along which the vehicle can operate in the autonomous mode” is not specifically mentioned in Scofield.  “The ordinary artisan would therefore have understood that the disclosed system presumes that all routes can be driven in autonomous mode.”  This is true.  However, since the invention mentioned within Scofield concerns the movement of an autonomous vehicle and does not involve mode-switching or any other behavior of a non-autonomous vehicle.  Therefore, it is taken for granted that the autonomous vehicle movement is carried out inside the vehicle’s Operational Design Domain and thus there is no necessity of stating “of course, all these paths generated are only within the parts of the route network in which autonomous driving is able to be carried out”.
Furthermore, the use of geo-fencing to constrain vehicle routes to areas which are either conventional (for manual vehicles) or supporting autonomous vehicles (for autonomous vehicles) is known in the art, as shown by NPL-Beirigo.
Claim 20:  Applicant claims that the determination of whether a transition event has occurred is not the same as the determination of a need to change operating mode. However, the transition event is defined in Gulash as “A transition event may warrant potentially switching the current operational mode of the vehicle 100 to a different operational mode. In some instances, such an event may be indicative of a problem or other issue which is to be communicated to the driver to prepare to take a greater degree of involvement in the vehicle control.”[0053].  This satisfies a Broadest Reasonable Interpretation of a “need to change operating modes”. If applicant wishes to cover only the situation where there is an absolute necessity to change, then the claim should be narrowed to reflect such.
It should be pointed out that the applicant’s arguments ((3) end of page 14, top of page 15 in Applicant’s Arguments) concerning claim 20 are now interpreting  the element “receiving a voice command acknowledging the change” differently than the position of the clause in the claim would seem to indicate. The third clause has “informing, by a voice control system executed by the vehicle control system, a driver of the vehicle of the need to change”, which is then followed by the fourth clause “receiving a voice command acknowledging the change” and then by the fifth clause “instructing, by the vehicle control system in response to the voice command, the vehicle to operate in the manual mode.”  Clause four has been interpreted by the examiner as “hearing a voice command acknowledging the [need to] change” with the event of clause three occurring before clause four, which in turn occurs before clause five. This makes sense, with clause four being interpreted as an instruction by the driver to the vehicle system to change modes.   If clause four is in fact to be interpreted as “receiving a voice command [from the driver] acknowledging the [fact that the] change [has already taken place]” 1 then clause four should be placed after clause five, which is where the change of mode of the vehicle in fact occurs.
It is the prior interpretation, with clause four meaning “hearing a voice command acknowledging the need to change” which is consistent with the system in Gulash. 
Claim 21: This claim seems to have opposite mode transitions mentioned in clause two (autonomous to manual) and clause three (manual to autonomous) and clause four (manual to autonomous.)  It is assumed that clause two should read “determining, by a vehicle control system, a need to change the operating mode of the vehicle from manual mode to autonomous mode is optional”.  Applicant’s argument that Gulash does not contain the elements of the claim is persuasive. However, the claim can be rejected under US 10,451,428 (LathropB) and US Pub. 2017/0259832 (LathropB).
Claim 22: The applicant’s argument is persuasive. However, the claim can be rejected under LathropA and LathropB.
Claim 6:  The applicant’s argument is persuasive. However, the claim can be rejected under Kim in light of LathropA and LathropB.
Claim 9:  regarding the lack of limitation of “receiving a voice command from a driver, the voice command comprising speech utterances questioning whether a vehicle can operate in an autonomous mode” in Gulash, the applicant’s argument is persuasive.  Further perusal of possible prior art has not found this element. Hence, claims 9-13 are allowable. 
Claim 11:  Figure 4 cannot be said to prove the lack of a driver since the picture shows  the vehicles from the outside. However, the claim is allowable for the same reasons as claim 9. 

Drawings
The objection to the drawings has been withdrawn.

Claim Objections
The objections to claims 3-4, 10, 13,17, and 18 have been withdrawn.

New Claim Objection
Amended claim 8 was described as (original) when amended claim was filed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US Pub 20210139036 (Kim et al., hence Kim).
As for claim 1, Kim teaches a method [0010] comprising: generating, by a voice control system ((Fig. 7, User Interface Apparatus [200]) of a vehicle [Fig. 1] operating in a first mode, [Fig. 17b and [0400]-[0401] vehicle is in manual mode), voice-based dialog (Fig. 7: User Interface Apparatus[200] contains both vocal output [252] and vocal input [211]) informing a driver that operation of the vehicle in a second mode is possible(See Fig. 17 b and [0400]-[0401] vehicle is in manual mode and receives a verbal instruction which it can't carry out, so system notifies driver that shifting to autonomous mode is possible: "In addition, the processor "In addition, the processor 870 may output a guide message inquiring whether or not to switch the driving mode of the vehicle in response to the received command associated with the vehicle..."[0401])
receiving, by a vehicle control system of the vehicle, a voice command from the driver, wherein the voice command comprises speech utterances indicating a desire to change operation of the vehicle from the first mode to the second mode ("...in response to the user's command (e.g., yes)."[0401]);
and instructing, by the vehicle control system in response to the voice command, the vehicle to operate in the second mode. ("…and then switch the driving mode of the vehicle from the manual driving mode to the autonomous driving mode…”[0401].)
As for claim 2, Kim also teaches parsing, by the voice control system, the speech utterances to determine a condition for switching modes (Fig. 17b and [0400] show a case where the vehicle is in a manual mode and the verbal command given cannot be carried out in the manual mode. This would require parsing and interpretation of the command. A potential opportunity of switching modes would be triggered at this point since the manual mode cannot carry out the verbal command. Thus the system asks the driver whether to switch modes or not.)
identifying, by the vehicle control system, an occurrence of the condition; and (the driver responds to the question and says "yes", which is identified by the system as the condition being satisfied (a.k.a. as an order to switch) [0401]);
instructing, by the vehicle control system in response to the voice command and the occurrence of the condition, the vehicle to operate in the second mode. (The system now switches to the automatic mode. [0401]])
As for claim 4, Kim also teaches wherein parsing the speech utterances to determine the condition for switching modes further comprises parsing the speech utterances to determine a trigger event for switching modes. (In the situation shown in Fig. 17b and discussed in [0400]-[0401], the trigger event would have been the (autonomous mode command) being received and parsed while the vehicle is in manual mode. )
As for claim 5, Kim also teaches wherein the first mode is a manual mode of operation and wherein the second mode is an autonomous mode of operation. See the situation shown in Fig.17 b and described in [0400]-[0401])
As for claim 14, Kim teaches a vehicle (vehicle 100 in Figure 1) comprising: a vehicle control system controlling operation of the vehicle (vehicle control system (Fig. 7, also mentioned in abstract)); a voice control system executing within the vehicle control system to: generate voice-based dialog (voice input module 211 and audio output module 252) informing a driver that operation of the vehicle in an autonomous mode is possible (Fig. 17b. System requests driver if driver wants to change to autonomous driving mode (which would indicate that operation of the vehicle in an autonomous mode is possible)  receive a voice command from a microphone on the vehicle “(In addition, the processor 870 may output a guide message inquiring whether or not to switch the driving mode of the vehicle in response to the received command associated with the vehicle, and then switch the driving mode of the vehicle from the manual driving mode to the autonomous driving mode in response to the user's command (e.g.,yes).”[0401]. Note that audio input from the driver is possible as demonstrated in Fig. 16 and described in [0074],[0076],[0077] using  input unit 210 and audio input module 211.), use the voice command to determine an operational change is desired, (“The input unit 200 may allow the user to input information. Data collected in the input unit 120 may be analyzed by the processor 270 and processed as a user's control command.”[0074] and”… in response to the user's command (e.g.,yes).”[0401] ) and instruct the vehicle to operate in an autonomous mode.(“…the processor may… then switch the driving mode of the vehicle from the manual driving mode to the autonomous driving mode in response to the user's command (e.g., yes).”[0401].)
As for claim 15, Kim also teaches wherein the voice command is generated by a driver of the vehicle. (Voice command being generated by driver is shown in Figure 13.)
As for claim 16, Kim also teaches wherein the voice control system is configured to parse the received voice command to determine that the operational change is desired. (The two vocal systems in Kim are both described as “voice recognition” systems, each being able to decipher a distinct set of commands as shown in Figure 11. Figure 13 shows an instruction which makes no sense unless is interpreted as a command with a desired operational change.)
As for claim 17, Kim teaches wherein the voice control system is configured to determine that the operational change is conditioned on an occurrence of an event or time. (In the situation shown in Figure 17(b) the changeover to autonomous mode requires a “yes” from the user. [0401])
As for claim 18, Kim teaches wherein the vehicle control system is configured to identify an occurrence of a trigger event for causing the operational change. (In the situation shown in Figure 17(b) the changeover to autonomous mode requires a “yes” from the user. [0401])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US 2012/0316699 Al (Filev et al., hence Filev.)
As for claim 3, Kim does not specifically teach wherein parsing the speech utterances to determine the condition for switching modes further comprises parsing the speech utterances to determine a time for switching modes. However, Filev teaches wherein parsing the speech utterances to determine the condition for switching modes further comprises parsing the speech utterances to determine a time for switching modes. (Filev mentions a case where the system has inquired about the possibility of changing modes [0010] verbally [0013]-[0014] to the driver [0014] and receives a request to delay the question ("Ask me later").[0014]. This is an utterance which indicates that if a mode change is to occur, it must happen after the next time an inquiry is made, and represents a definition of the time for switching modes.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the time interpretation of verbal commands as shown in Filev’s mode changing system with the mode changing system of Kim. The motivation would have been to add further flexibility in mode management according to the desires of the driver.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US Pat. 10,451,428 B2 (Lathrop et al., hence LathropA) and in light of US Pub. 2017 /0259832 Al (Lathrop et al., hence LathropB).
As for claim 6, Kim does not specifically teach determining, by the vehicle control system, that there are a plurality of routes along which the vehicle can operate in the second mode; informing the driver of the plurality of routes; receiving, by the vehicle control system, a voice command from the driver comprising speech utterances indicating a desire to travel along one of the plurality of routes; and instructing the vehicle to navigate along the one of the plurality of routes in the second mode.  However, LathropA teaches determining, by the vehicle control system, that there are a plurality of routes along which the vehicle can operate in the second mode; ("The ADRPA algorithm may then calculate an n-best list of possible routes between a specified start location and destination." Col 12 lines 18-20. "In this example, the routes may be prioritized according to one or more characteristics, including routes that (i) afford the greatest amount of autonomous driving, (ii) provides for the least amount of travel time, and/or (iii) provide the shortest travel distance." Col 12 lines 25-29)
informing the driver of the plurality of routes; (Col. 12, lines 30-39) receiving, by the vehicle control system, a voice command from the driver comprising speech utterances indicating a desire to travel along one of the plurality of routes (Col 12, lines 36-39); instructing the vehicle to navigate along the one of the plurality of routes ("After a route option is selected, the user in our example can simply place the mobile device near the navigation system to send the selected destination to the vehicle's navigation system via near field communication (NFC) (606) or other suitable wireless communication protocols such as Wi-Fi or Bluetooth. Lastly, the vehicle and its occupants travel to the selected destination via a combination of manual and autonomous driving modes 608." Col. 12, lines 39-47)
It would It would have been obvious to one of ordinary skill in the art at the time of the application to add the multiple route flexibility outlined in LathropA to the vehicle control method of Kim. The motivation would have been to add further choice in route-picking for the driver.
Kim, as modified by LathropA, does not specifically teach instructing the vehicle to navigate along the one of the plurality of routes in the second mode (the instructions in LathropA seem to assume a route always contains both autonomous and manual sections.)  However, LathropB teaches teach instructing the vehicle to navigate along the one of the plurality of routes in the second mode.  LathropB has a similar multiple route system where the vehicle is instructed to follow the chosen route to be as autonomous as possible and in fact re-route if at all possible around any temporary geofencing necessitating a manual mode: "If a driver has a strong preference to not want to use manual driving mode or is determined to not be able to perform manual driving mode, the process may continue to operation 725, where the semi-autonomous vehicle 10 may determine if it is possible to avoid the geofences along the route. If it is possible to avoid the geofences, the process may continue to operation 745, where the semi-autonomous vehicle 10 may reroute to the destination avoiding the geofences that appear on the route." [0055])
It would It would have been obvious to one of ordinary skill in the art at the time of the application to add the geofencing avoidance of LathropB to the multiple route flexibility outlined in LathropA. The motivation would have been to render the possibility of avoiding use of a manual mode altogether even while driving and confronted with temporary geofencing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US 2019/0094038 (Oh et al., hence Oh.)
As for claim 7, Kim does not specifically teach using biometrics to determine whether the voice command originated from the driver. However, Oh teaches using biometrics to determine whether the voice command originated from the driver.(driver and other passengers being identified via biometrics  [0104];  person who is not the driver is restricted from executing functions, [0370]. Voice commands from non-driver passenger ignored [0371]) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the voice command recognition system as shown in Oh with the mode changing system of Kim. The motivation would have been to add further security and guard against contradictory commands from other passengers.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US 2019/0204827 Al (Bhalla et al., hence Bhalla).
As for claim 8,  Kim teaches information, which is captured by a camera (Fig. 3, [220]) configured to monitor an interior of the vehicle, about the driver (information about driver’s gaze [0088]) but does not specifically teach using the information to determine a manner of informing the driver that operation of the vehicle in the second mode is possible.  However, Bhalla teaches: information, which is captured by a camera configured to monitor an interior of the vehicle, about the driver (“the mode change unit 240 is configured to determine which display device inside the vehicle 100 the driver is looking at using data from interior facing cameras, eye tracking technology, etc.”[0085]) to determine a manner of informing the driver that operation of the vehicle in the second mode is possible.  (“a MtA (manual-to-autonomous) handoff provides warning information to the driver in a sequence of alerts…The MtA handoff warning is provided as a combination of one or more of the following: visual information, audio information, or haptic information”.[0084]  “For example…the mode change unit 240 is configured to determine which display device inside the vehicle 100 the driver is looking at based on sensor data relating to the driver, and displays a visual alert on the display device…”[0085]) 
It would have been obvious to one of ordinary skill in the art at the time of the application to add the mode change unit of Bhalla to the system of Kim. The motivation would have been to add a warning system to accustom the driver to a mode shift.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 14 above, and further in view of Bhalla.
As for claim 19,  Kim does not specifically teach wherein the vehicle control system is configured to identify a plurality of routes along which the vehicle can operate in the autonomous mode. However, Bhalla teaches wherein the vehicle control system is configured to identify a plurality of routes along which the vehicle can operate in the autonomous mode.(Bhalla in Figure 6A offers a selection of different routes (energy efficient, most scenic, fastest),  two of which are autonomous.)
It would have been obvious to one of ordinary skill in the art at the time of the application to add the ability to determine a multiplicity of routes (and picking of one by the driver)  of Bhalla to the system of Kim. The motivation would have been to add additional capabilities to the driving experience. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla, with explanation by (US 2020/0086887 Al (Gohl et al., hence Gohl.)
Claim 20: As for claim 20, Bhalla teaches a method for selecting an operating mode of a vehicle configured to operate in an autonomous mode or a manual mode, the method comprising the steps of: ("FIG. 1 illustrates an example vehicle 100 including an autonomous drive system 200, in accordance with an embodiment. The vehicle 100 is a higher-level autonomous vehicle (i.e., self-driving vehicle). For example, in one embodiment, the vehicle 100 is a Level 3 autonomous vehicle that can be driven manually (i.e., in manual drive or the manual mode) or autonomously (i.e., in autonomous drive or the autonomous mode)." [0052]; how to carry out changes between the two modes are mentioned in [0080]-[0085])
determining, by a vehicle control system, a need to change to the operating mode of the vehicle from autonomous mode to manual mode (embodiment is a Level 3 vehicle as mentioned above, and: “A Level 3 autonomous vehicle requires a driver of the vehicle to take over driving of the vehicle in situations where the vehicle can no longer safely drive autonomously." (this means the vehicle determines when needing to change over is necessary) [0052]);
informing, by a voice control system executed by the vehicle control system, a driver of the vehicle of the need to change ("As described in detail later herein, the mode change unit 240 provides AtM handoff warning information to at least one I/O device 140 inside the vehicle 100, wherein the AtM handoff warning information includes a sequence of alerts that notify the driver of the handoff and guide the driver during the handoff of how to safely take over control of the vehicle 100. The AtM handoff warning information is provided as a combination of one or more of the following: visual information, audio information, or haptic information."[0083](underlining added)); 
receiving a voice command acknowledging the change (This is typical of SAE level 2 and 3 handover procedures and is known in the art. Gohl states: "For autonomous driving control systems, driver attention is required in Society of Automobile Engineers (SAE) level 2 and 3 automation for all operations including lane changes. By using the presently available speakers and microphone to read a description and await acknowledgement the safety case for driver attention to confirm driver engagement with autonomous controls."[0017]); 
and instructing, by the vehicle control system in response to the voice command, the vehicle to operate in the manual mode. (any SAE level 3 system which changes over to the other mode will obviously have an order doing this.)

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LathropA in light of LathropB.
As for claim 21, LathropA teaches a method for selecting an operating mode of a vehicle configured to operate in an autonomous mode or a manual mode, (“A method and system is provided for a semi-autonomous vehicle to have optional routes that vary in an amount of autonomous driving offered.” Abstract) the method comprising the steps of: determining, by a vehicle control system, a need to change the operating mode of the vehicle from autonomous mode to manual mode is optional; (This would hold in LathropA when a series of routes presented to a driver for passage between points A and B contain both autonomous routes and non-autonomous routes. See Figures 5 and 6.) 
informing, by a voice control system executed by the vehicle control system, a driver of the option to change the operating mode to the autonomous mode; (this would happen when the system informs the driver of the availability of the different routes if a route containing autonomous sections is presented the option is inherent; LathropA also states with regards to the routes: “The entire application could also be incorporated into a voice user interface, such the all the user operations and application events are performed via speech input and audio output.” Col. 12, lines 36-39)
receiving a voice command instructing the vehicle control system to change to the autonomous mode; (if the driver vocally selects a route containing autonomous sections this is inherent in the aforementioned voice user interface)
upon receiving the voice command, identifying a preferred route; (the driver has already identified a preferred route when picking one of the routes) instructing, by the vehicle control system, the vehicle to operate in the autonomous mode along the preferred route. (Once a route which is able to be autonomously driven has been picked, this occurs automatically.)
LathropA does not specifically teach that the vehicle travels along a completely 100% autonomous route.  However, LathropB provides that as a possible option when the roads allow such (see flowchart in Fig. 17 which could allow 715[Wingdings font/0xE0] 750[Wingdings font/0xE0]755 or 715[Wingdings font/0xE0]720[Wingdings font/0xE0]725[Wingdings font/0xE0]745[Wingdings font/0xE0]750[Wingdings font/0xE0]755) 
It would have been obvious to one of ordinary skill in the art at the time of the application to add the ability to determine a multiplicity of routes and deviation around sections demanding manual mode of LathropB to the system of LathropA. The motivation would have been to add additional flexibility of not just taking the most autonomous route but to avoid manual sections altogether. 
As for claim 22, LathropA, as modified by LathropB, teaches wherein identifying the preferred route further comprises determining, by the vehicle control system, a new route is required to operate in the autonomous mode and selecting the new route as the preferred route. (LathropB: See Fig. 7 and the process 715[Wingdings font/0xE0]720[Wingdings font/0xE0]725[Wingdings font/0xE0]745[Wingdings font/0xE0]750[Wingdings font/0xE0]755. "If a driver has a strong preference to not want to use manual driving mode or is determined to not be able to perform manual driving mode, the process may continue to operation 725, where the semi-autonomous vehicle 10 may determine if it is possible to avoid the geofences along the route. If it is possible to avoid the geofences, the process may continue to operation 745, where the semi-autonomous vehicle 10 may reroute to the destination avoiding the geofences that appear on the route."[0055])

Allowable Subject Matter
Claims 9-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 verb (used with object), ac·knowl·edged, ac·knowl·edg·ing.
        to admit to be real or true; recognize the existence, truth, or fact of: to acknowledge one's mistakes.
        to show or express recognition or realization of :to acknowledge an acquaintance by nodding.
        to recognize the authority, validity, or claims of: The students acknowledged the authority of the student council.
        to show or express appreciation or gratitude for: to acknowledge a favor.
        to indicate or make known the receipt of: to acknowledge a letter.
        to take notice of or reply to: to acknowledge a greeting.
        (Note that all of the above are the recognition of something that already exists, not something that is about to exist. Definition obtained from www.dictionary.com)